DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-13, in the reply filed on 25 January 2021 is acknowledged.  The traversal is on the ground(s) that the technical features of claim 1 are required in claim 14 by citation and therefore involve the same or corresponding special technical feature.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden. Further, the product of claim 14 could be made in a manner that is not identical to claim 1, and claim 1 is not a special technical feature as it does not contribute over the prior art as discussed in the prior art rejection below.
The requirement is still deemed proper and is therefore made FINAL.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the step “(c) configuring the microstructure unit rodlike material in a cyclic microstructure configuration manner, placing the material in an extruder, and obtaining a cyclically configured metamaterial microstructure through coextrusion by using the extruder.” Is not enabled by the instant disclosure. 
A metamaterial is defined in the specification at ¶ 0002 as, 
“an artificial composite structural material that has a supernormal physical property that a natural material does not have. In the metamaterial, artificial microstructures are cyclically arranged to change a dielectric constant and a magnetic permeability μ of each point in space, so that the whole metamaterial has a dielectric constant and a magnetic permeability μ that are superior to those of a common material within a specific frequency range”  

The amount of experimentation required to configure the microstructure as claimed is undue for the following (see MPEP 2164.01(a)):
The claims broadly recite that an extruded rod-like raw material is placed in an extruder and coextruded which creates the claimed metamaterial.
The invention is concerned with creating an alternating composite structure having alternating dielectric constant and a magnetic permeability;
As discussed in the specification (¶ 3-4) such metamaterials are known but are not conventionally made by the claimed coextrusion process;
The skilled artisan would be aware of such alternative methods of forming metamaterials, in particular by overprinting, by etching, by silk-screen printing, by counterpoint, and by 3D printing. As well as being familiar with conventional extrusion and coextrusion;
The art appears to be predictable in that such metamaterials are able to be formed with such alternating microstructures;
The inventor has NOT provided additional direction other than the claimed language of step (c) (see ¶¶ 5, 28, 33, 39, 45, 51, 58);
Five embodiments are referenced in the instant specification and yield rate of the efficient metamaterial wave-absorbing part tested by using a plate reflectivity method is provided. But the details of manufacture and resulting product are no more enabling than the direction in the claims. 
Therefore it is the position of the Examiner that the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue. 
The instant disclosure offers a novel method of forming a metamaterial by coextrusion but does not provide enough details of the process to enable a person of ordinary skill in the art to repeat said process.
	Claim 2, further requires “step: (d) repeating step (c) to perform coextrusion for a plurality of times, until a design-required metamaterial microstructure size is obtained.” However, again there is insufficient guidance in the specification to enable control of the microstructure size. The only guidance is the claim language (see ¶¶ 6, 29, 34, 40, 46,52, 59). 
	Claim 10, further requires, “performing cyclic microstructure configuration on the microstructure unit rodlike material as claimed in 4 x 4 or 5 x 5.” However, again there is insufficient guidance in the specification to enable such performing. The only guidance is the claim language (see ¶¶ 33, 39, 45, 51, 58).
Claims 3-9, 11-13 are rejected for their dependence. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, step (c) is unclear. The step recites that “the material” is placed in an extruder. It is unclear what “the material” is being refereed to, there is a lack of antecedent basis. For the purpose of compact prosecution it is assumed this the rodlike material formed in step (b). 
Claim 1 further recites that a cyclically configured metamaterial microstructure is obtained through coextrusion by using the extruder. However, it is unclear how the extruder is used in the coextrusion process to results in the cyclically configured metamaterial microstructure.
Claim 2 recites that step (c) is repeated to perform coextrusion for a plurality until a designed-required metamaterial microstructure size is obtained. However, it is unclear how the extruder is used to create such a microstructure size or what the designed-requirements are.
Claim 3-5, recite cutting metamaterial microstructure sheets in a required thickness. However, it is unclear what is a required thickness or what is being cut to create the sheets.
Claim 10, recites “performing cyclic microstructure configuration on the microstructure unit rodlike material as claimed in 4 x 4 or 5 x 5.” However it is unclear what 4 x 4 or 5 x 5 is referring.
Claims 6-9, 11-13 are rejected for their dependence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Crumm et al. (Fabrication of Microconfigured Multicomponent Ceramics).
Regarding claim 1, Crumm discloses a metamaterial manufacturing method, the manufacturing method comprises the following steps: 
(a) separately adding insulating substrate powder and at least one of wave- absorbing agent powder and metal electrode powder to thermoplastic resin, and mixing them evenly to obtain a raw material; 
(b) applying a coextrusion process to the raw material according to a metamaterial microstructure design, to form a microstructure unit rodlike material; and 
(c) configuring the microstructure unit rodlike material in a cyclic microstructure configuration manner, placing the material in an extruder, and obtaining a cyclically configured metamaterial microstructure through coextrusion by using the extruder (§ II. Experimental Procedure; FIG. 3-5).

Regarding claim 10, Crum discloses a 4x4 extrudate (FIG. 5).


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742